 



Exhibit 10.4

XO COMMUNICATIONS, INC.

REGISTRATION RIGHTS AGREEMENT

     REGISTRATION RIGHTS AGREEMENT, dated as of January 16, 2003, among the
parties listed on Schedule I hereto (the “Holders”) and XO Communications, a
Delaware corporation (the “Company”).

R E C I T A L S

     WHEREAS, on June 17, 2002, the Company commenced it case (the “Bankruptcy
Case”) under Chapter 11 of the United Stated Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”);

     WHEREAS, the Holders were holders of claims against the Company in the
Bankruptcy Case;

     WHEREAS, on November 15, 2002, the Bankruptcy Court confirmed the Third
Amended Plan of Reorganization of the Company (the “Plan”);

     WHEREAS, on January 16, 2003 (the “Effective Date”), the Plan and the
related transactions contemplated thereby were consummated, at which time the
Holders claims were cancelled and they received New Reorganization Common Stock
(as defined below) and New Warrants (as defined in below);

     WHEREAS, the Company has agreed to grant the Holders certain registration
rights;

     WHEREAS, the Company and the Holders desire to define the registration
rights of the Holders on the terms and subject to the conditions herein set
forth.

     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the parties hereby agree as follows:

SECTION 1. DEFINITIONS

     As used in this Agreement, the following terms have the respective meaning
set forth below:

     Commission: shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;

     Effective Date: shall have the meaning set forth in the Recitals above;

 



--------------------------------------------------------------------------------



 



     Exchange Act: shall mean the Securities Exchange Act of 1934, as amended
and the rules and regulations promulgated thereunder;

     Holder: shall mean any holder of Registrable Securities;

     Initiating Holder: shall mean any Holder or Holders who in the aggregate
are Holders of more than 50% of the then outstanding Registrable Securities;

     New Reorganization Common Stock: shall mean any common stock of the
Company, par value $0.01 per share, issued on or after the Effective Date.

     New Warrants: shall mean any warrants to purchase New Reorganization Common
Stock issued pursuant to the Plan.

     Person: shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;

     Plan: shall have the meaning as set forth in the recitals.

     Register, Registered and Registration: shall mean to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such registration statement;

     Registrable Securities: shall mean the Warrants and the shares of New
Reorganization Common Stock (together with any securities issued or issuable in
respect thereof by way of a dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise) issued or issuable to the Holders pursuant to the
Plan or pursuant to the exercise of the Rights and the Warrants; provided,
however, that any shares of New Reorganization Common Stock that cease to be
owned by Holder or any of its Affiliates shall cease to be Registrable
Securities;

     Registration Expenses: shall mean all expenses incurred by the Company in
compliance with Section 2(a), (b) and (c) hereof, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, fees and expenses of one counsel for all the Holders in
an amount not to exceed $15,000, blue sky fees and expenses and the expense of
any special audits incident to or required by any such registration (but
excluding the compensation of regular employees of the Company, which shall be
paid in any event by the Company); provided, however, that Registration Expenses
shall exclude Selling Expenses;

     Rights: shall mean any rights to purchase New Reorganization Common Stock
issued in the rights offering established pursuant to the Plan;

-2-



--------------------------------------------------------------------------------



 



     Security, Securities: shall have the meaning set forth in Section 2(1) of
the Securities Act;

     Securities Act: shall mean the Securities Act of 1933, as amended and the
rules and regulations promulgated thereunder; and

     Selling Expenses: shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and all fees and
disbursements of counsel for each of the Holders other than the fees and
expenses of one counsel for all the Holders referenced in the definition of
Registration Expenses above.

SECTION 2. REGISTRATION RIGHTS

     (a)       Requested Registration.



          (i)     Request for Registration. If the Company shall receive from an
Initiating Holder, at any time after the Effective Date, subject to Section
(2)(i), if applicable, a written request that the Company effect any
registration with respect to more than 30% of the Registrable Securities, the
Company will:



          (1)     promptly give written notice of the proposed registration,
qualification or compliance to all other Holders; and             (2)     as
soon as practicable, use its diligent best efforts to effect such registration
(including, without limitation, the execution of an undertaking to file
post-effective amendments, appropriate qualification under applicable blue sky
or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within 10 business days after written notice from the Company is given under
Section 2(a)(i)(1) above; provided that the Company shall not be obligated to
effect, or take any action to effect, any such registration pursuant to this
Section 2(a):



  (A)   In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;     (B)   After the Company has
effected two (2) such registrations pursuant to this Section 2(a) and such
registrations have

-3-



--------------------------------------------------------------------------------



 





      been declared or ordered effective and the sales of such Registrable
Securities shall have closed;     (C)   If the Registrable Securities requested
by all Holders to be registered pursuant to such request do not have an
anticipated aggregate public offering price (before any underwriting discounts
and commissions) of not less than $5,000,000;     (D)   During the period
starting with the date sixty (60) days prior to the Company’s good faith
estimate of the date of filing of, and ending on the date six (6) months
immediately following the effective date of, any registration statement
pertaining to securities of the Company (other than a registration of securities
in a Rule 145 transaction, with respect to an employee benefit plan or with
respect to the Company’s first registered public offering of its stock),
provided that the Company is actively employing in good faith all reasonable
efforts to cause such registration statement to become effective; or     (E)  
If the Company shall furnish to the Initiating Holders a certificate signed by
an officer of the Company stating that in the good faith judgment of the Board
of Directors it would be significantly detrimental to the Company or its
stockholders for a registration statement to be filed or securities to be
offered, in which case the Company’s obligation to use its best efforts to
comply with this Section 2 shall be deferred for a period not to exceed ninety
(90) days from the date of receipt of written request from the Initiating
Holders; provided, however, that the Company shall not exercise such right more
than once in any six-month period.

     The registration statement filed pursuant to the request of the Initiating
Holders may, subject to the provisions of Section 2(a)(ii) below, include other
securities of the Company which are held by Persons who, by virtue of agreements
with the Company, are entitled to include their securities in any such
registration (“Other Stockholders”). In the event any Holder requests a
registration pursuant to this Section 2(a) in connection with a distribution of
Registrable Securities to its partners, the registration shall provide for the
resale by such partners, if requested by such Holder.

     The registration rights set forth in this Section 2 may be assigned, in
whole or in part, to any transferee of Registrable Securities (who shall be
bound by all obligations of this Agreement).

-4-



--------------------------------------------------------------------------------



 





          (ii)     Underwriting. If the Initiating Holders intend to distribute
the Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2(a).

     If Other Stockholders request such inclusion, the Holders shall offer to
include the securities of such Other Stockholders in the underwriting and may
condition such offer on their acceptance of the further applicable provisions of
this Section 2. The Holders whose shares are to be included in such registration
and the Company shall (together with all Other Stockholders proposing to
distribute their securities through such underwriting) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected for such underwriting by the Initiating
Holders and reasonably acceptable to the Company. Notwithstanding any other
provision of this Section 2(a), if the representative advises the Holders in
writing that marketing factors require a limitation on the number of shares to
be underwritten, the securities of the Company held by Other Stockholders shall
be excluded from such registration to the extent so required by such limitation.
If, after the exclusion of such shares, further reductions are still required,
the number of shares included in the registration by each Holder shall be
reduced on a pro rata basis (based on the number of shares held by such Holder),
by such minimum number of shares as is necessary to comply with such request. No
Registrable Securities or any other securities excluded from the underwriting by
reason of the underwriter’s marketing limitation shall be included in such
registration. If any Other Stockholder who has requested inclusion in such
registration as provided above disapproves of the terms of the underwriting,
such Person may elect to withdraw therefrom by written notice to the Company,
the underwriter and the Initiating Holders. The securities so withdrawn shall
also be withdrawn from registration. If the underwriter has not limited the
number of Registrable Securities or other securities to be underwritten, the
Company and officers and directors of the Company may include its or their
securities for its or their own account in such registration if the
representative so agrees and if the number of Registrable Securities and other
securities which would otherwise have been included in such registration and
underwriting will not thereby be limited.

     (b)       Company Registration.



          (i)     If the Company shall determine to register any of its equity
securities either for its own account or for the account of Other Stockholders,
other than a registration relating solely to employee benefit plans, or a
registration relating solely to a Commission Rule 145 transaction, or a
registration on any registration form (including Form S-4) which does not permit
secondary sales or does not include substantially the same information as would
be required to be included in a registration statement covering the sale of
Registrable Securities, the Company will:



          (1)     promptly give to each of the Holders a written notice thereof
(which shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and             (2)     include in such registration (and any
related qualification under blue sky laws or other compliance), and in any
underwriting involved

-5-



--------------------------------------------------------------------------------



 





  therein, all the Registrable Securities specified in a written request or
requests, made by the Holders within fifteen (15) days after receipt of the
written notice from the Company described in clause (i) above, except as set
forth in Section 2(b)(ii) below. Such written request may specify all or a part
of the Holders’ Registrable Securities. In the event any Holder requests
inclusion in a registration pursuant to this Section 2(b) in connection with a
distribution of Registrable Securities to its partners, the registration shall
provide for the resale by such partners, if requested by such Holder.



          (ii)     Underwriting. If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise each of the Holders as a part of the written notice
given pursuant to Section 2(b)(i)(1). In such event, the right of each of the
Holders to registration pursuant to this Section 2(b) shall be conditioned upon
such Holders’ participation in such underwriting and the inclusion of such
Holders’ Registrable Securities in the underwriting to the extent provided
herein. The Holders whose shares are to be included in such registration shall
(together with the Company and the Other Stockholders distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected for underwriting by the Company. Notwithstanding any other provision of
this Section 2(b), if the representative determines that marketing factors
require a limitation on the number of shares to be underwritten, and the
representative may (subject to the allocation priority set forth below) limit
the number of Registrable Securities to be included in the registration and
underwriting to not less than twenty five percent (25%) of the shares included
therein (based on the number of shares). The Company shall so advise all holders
of securities requesting registration, and the number of shares of securities
that are entitled to be included in the registration and underwriting shall be
allocated in the following manner: The securities of the Company held by
officers, directors and Other Stockholders of the Company (other than
Registrable Securities and other than securities held by holders who by
contractual right demanded such registration (“Demanding Holders”)) shall be
excluded from such registration and underwriting to the extent required by such
limitation, and, if a limitation on the number of shares is still required, the
number of shares that may be included in the registration and underwriting by
each of the Holders and Demanding Holders shall be reduced, on a pro rata basis
(based on the number of shares held by such Holder), by such minimum number of
shares as is necessary to comply with such limitation. If any of the Holders or
any officer, director or Other Stockholder disapproves of the terms of any such
underwriting, he may elect to withdraw therefrom by written notice to the
Company and the underwriter. Any Registrable Securities or other securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.

     (c)       Form S-3. The Company shall use its best efforts to qualify for
registration on Form S-3 for secondary sales. After the Company has qualified
for the use of Form S-3, the Holders shall have the right to request three
(3) registrations on Form S-3 (such requests shall be in writing and shall state
the number of shares of Registrable Securities to be disposed of and the
intended method of disposition of shares by such holders), provided that the

-6-



--------------------------------------------------------------------------------



 



Company shall not be obligated to effect, or take any action to effect, any such
registration pursuant to this Section 2(c):



          (i)     Unless the Holder or Holders requesting registration propose
to dispose of shares of Registrable Securities having an aggregate price to the
public (before deduction of Selling Expenses) of more than $5,000,000;    
        (ii)     Within 180 days of the effective date of the most recent
registration pursuant to this Section 2(c) in which securities held by the
requesting Holder could have been included for sale or distribution;    
        (iii)     In any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;             (iv)     During
the period starting with the date sixty (60) days prior to the Company’s good
faith estimate of the date of filing of, and ending on the date six (6) months
immediately following the effective date of, any registration statement
pertaining to securities of the Company (other than a registration of securities
in a Rule 145 transaction or with respect to an employee benefit plan), provided
that the Company is actively employing in good faith all reasonable efforts to
cause such registration statement to become effective; provided, however, that
the Company may only delay an offering pursuant to this Section 2(c)(iv) for a
period of not more than sixty (60) days, if a filing of any other registration
statement is not made within that period and the Company may only exercise this
right once in any twelve (12) month period; or             (v)     If the
Company shall furnish to the Holders a certificate signed by an officer of the
Company stating that in the good faith judgment of the Board of Directors it
would be significantly detrimental to the Company or its stockholders for a
registration statement to be filed in the near future, in which case the
Company’s obligation to use its best efforts to comply with this Section 2(c)
shall be deferred for a period not to exceed ninety (90) days from the date of
receipt of written request from the Holders; provided, however, that the Company
shall not exercise such right more than once in any six-month period.

     The Company shall give written notice to all Holders of the receipt of a
request for registration pursuant to this Section 2(c) and shall provide a
reasonable opportunity for other Holders to participate in the registration,
provided that if the registration is for an underwritten offering, the terms of
Section 2(a)(ii) shall apply to all participants in such offering. Subject to
the foregoing, the Company will use its best efforts to effect promptly the
registration of all shares of Registrable Securities on Form S-3 to the extent
requested by the Holder or Holders thereof for purposes of disposition. In the
event any Holder requests a registration pursuant to this Section 2(c) in
connection with a distribution of Registrable Securities to its partners, the
registration shall provide for the resale by such partners, if requested by such
Holder.

-7-



--------------------------------------------------------------------------------



 



     (d)       Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to this
Section 2 shall be borne by the Company, and all Selling Expenses shall be borne
by the Holders of the securities so registered pro rata on the basis of the
number of their shares so registered.

     (e)       Registration Procedures. In the case of each registration
effected by the Company pursuant to this Section 2, the Company will keep the
Holders, as applicable, advised in writing as to the initiation of each
registration and as to the completion thereof. At its expense, the Company will:



          (i)     keep such registration effective for a period of one hundred
twenty (120) days or until the Holders (or in the case of a distribution to the
partners of such Holder, such partners), as applicable, have completed the
distribution described in the registration statement relating thereto, whichever
first occurs; provided, however, that (A) such 120-day period shall be extended
for a period of time equal to the period during which the Holders or partners,
as applicable, refrain from selling any securities included in such registration
in accordance with provisions in Section 2(i) hereof; and (B) in the case of any
registration of Registrable Securities on Form S-3 which are intended to be
offered on a continuous or delayed basis, such 120-day period shall be extended
until all such Registrable Securities are sold, provided that Rule 415, or any
successor rule under the Securities Act, permits an offering on a continuous or
delayed basis, and provided further that applicable rules under the Securities
Act governing the obligation to file a post-effective amendment permit, in lieu
of filing a post-effective amendment which (y) includes any prospectus required
by Section 10(a) of the Securities Act or (z) reflects facts or events
representing a material or fundamental change in the information set forth in
the registration statement, the incorporation by reference of information
required to be included in (y) and (z) above to be contained in periodic reports
filed pursuant to Section 12 or 15(d) of the Exchange Act in the registration
statement;             (ii)     furnish such number of prospectuses and other
documents incident thereto as each of the Holders, as applicable, from time to
time may reasonably request;             (iii)     notify each Holder of
Registrable Securities covered by such registration at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing; and             (iv)     furnish, on the date that
such Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (1) an opinion, dated as of
such date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and reasonably satisfactory to a majority in
interest of the Holders participating

-8-



--------------------------------------------------------------------------------



 





  in such registration, addressed to the underwriters, if any, and to the
Holders participating in such registration and (2) a letter, dated as of such
date, from the independent certified public accountants of the Company, in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders participating in such
registration, addressed to the underwriters, if any, and if permitted by
applicable accounting standards, to the Holders participating in such
registration.

     (f)       Indemnification.



          (i)     The Company will indemnify each of the Holders, as applicable,
each of its officers, directors and partners, and each Person controlling each
of the Holders, with respect to each registration which has been effected
pursuant to this Section 2, and each underwriter, if any, and each person who
controls any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any related registration
statement, notification or the like) incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act or the Exchange Act or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each of the Holders, each of its officers, directors and
partners, and each Person controlling each of the Holders, each such underwriter
and each Person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action, provided that the Company will
not be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by the Holders
or underwriter and stated to be specifically for use therein.    
        (ii)     Each of the Holders will, if Registrable Securities held by it
are included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter, each Other Stockholder and each of their officers, directors, and
partners, and each person controlling such Other Stockholder against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document made by such Holder, or any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements by such Holder therein not misleading, and will reimburse the
Company and such Other Stockholders, directors, officers, partners, persons,
underwriters or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but

-9-



--------------------------------------------------------------------------------



 





  only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein; provided, however, that the
obligations of each of the Holders hereunder shall be limited to an amount equal
to the net proceeds to such Holder of securities sold as contemplated herein.  
          (iii)     Each party entitled to indemnification under this
Section 2(f) (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom; provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not unreasonably be withheld) and the Indemnified Party
may participate in such defense at such party’s expense (unless the Indemnified
Party shall have reasonably concluded that there may be a conflict of interest
between the Indemnifying Party and the Indemnified Party in such action, in
which case the fees and expenses of counsel shall be at the expense of the
Indemnifying Party), and provided further that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 2 unless the Indemnifying Party is
materially prejudiced thereby. No Indemnifying Party shall be liable for any
settlement of any action or proceeding effected without its written consent. No
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the consent of each Indemnified Party, consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation. Each
Indemnified Party shall furnish such information regarding itself or the claim
in question as an Indemnifying Party may reasonably request in writing and as
shall be reasonably required in connection with the defense of such claim and
litigation resulting therefrom.             (iv)     If the indemnification
provided for in this Section 2(f) is held by a court of competent jurisdiction
to be unavailable to an Indemnified Party with respect to any loss, liability,
claim, damage or expense referred to herein, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party hereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and of the
Indemnified Party on the other in connection with the statements or omissions
which resulted in such loss, liability, claim, damage or expense, as well as any
other relevant equitable considerations. The relative fault of the Indemnifying
Party and of the Indemnified Party shall be determined by reference to, among
other things, whether the untrue (or alleged untrue) statement of a material
fact or the omission (or alleged omission) to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the

-10-



--------------------------------------------------------------------------------



 





  parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.    
        (v)     Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with any underwritten public offering contemplated by
this Agreement are in conflict with the foregoing provisions, the provisions in
such underwriting agreement shall be controlling.             (vi)     The
foregoing indemnity agreement of the Company and Holders is subject to the
condition that, insofar as they relate to any loss, claim, liability or damage
arising out of a statement made in or omitted from a preliminary prospectus but
eliminated or remedied in the amended prospectus on file with the Commission at
the time the registration statement in question becomes effective or the amended
prospectus filed with the Commission pursuant to Commission Rule 424(b) (the
“Final Prospectus”), such indemnity or contribution agreement shall not inure to
the benefit of any underwriter or Holder if a copy of the Final Prospectus was
furnished to such underwriter or Holder and was not furnished to the Person
asserting the loss, liability, claim or damage at or prior to the time such
action is required by the Securities Act.

     (g)       Information by the Holders.



          (i)     Each of the Holders holding securities included in any
registration shall furnish to the Company such information regarding such Holder
and the distribution proposed by such Holder as the Company may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Section 2.    
        (ii)     In the event that, either immediately prior to or subsequent to
the effectiveness of any registration statement, any Holder shall distribute
Registrable Securities to its partners, such Holder shall so advise the Company
and provide such information as shall be necessary to permit an amendment to
such registration statement to provide information with respect to such
partners, as selling securityholders. Promptly following receipt of such
information, the Company shall file an appropriate amendment to such
registration statement reflecting the information so provided. Any incremental
expense to the Company resulting from such amendment shall be borne by such
Holder.

     (h)       Rule 144 Reporting.

     With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of restricted securities
to the public without registration, the Company agrees to:



          (i)     make and keep public information available as those terms are
understood and defined in Rule 144 under the Securities Act (“Rule 144”), at all
times from and after ninety (90) days following the effective date of the first
registration under

-11-



--------------------------------------------------------------------------------



 





  the Securities Act filed by the Company for an offering of its securities to
the general public;             (ii)     use its best efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act at any time after it has
become subject to such reporting requirements; and             (iii)     so long
as the Holder owns any Registrable Securities, furnish to the Holder upon
request, a written statement by the Company as to its compliance with the
reporting requirements of Rule 144, and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed as the Holder may reasonably request
in availing itself of any rule or regulation of the Commission allowing the
Holder to sell any such securities without registration.

     (i)       “Market Stand-off” Agreement. Each of the Holders agrees, if
requested by the Company or an underwriter of equity securities of the Company,
not to sell or otherwise transfer or dispose of any Registrable Securities held
by such Holder during the 180-day period following the effective date of a
registration statement of the Company filed under the Securities Act, provided
that all officers and directors of the Company enter into similar agreements.

     If requested by the underwriters, the Holders shall execute a separate
agreement to the foregoing effect. The Company may impose stop-transfer
instructions with respect to the shares (or securities) subject to the foregoing
restriction until the end of said 180-day period. The provisions of this
Section 2(i) shall be binding upon any transferee who acquires Registrable
Securities.

SECTION 3. MISCELLANEOUS

     (a)       Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

     (b)       Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State.

     (c)       Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

     (d)       Notices.



          (i)     All communications under this Agreement shall be in writing
and shall be delivered by hand or facsimile or mailed by overnight courier or by
registered or certified mail, postage prepaid:

-12-



--------------------------------------------------------------------------------



 





          (1)     if to the Company, to XO Communications, Inc., 11111 Sunset
Hills Road, Reston, VA 20190, Attention: General Counsel (facsimile:
(703) 547-2025, or at such other address as it may have furnished in writing to
the Holders.             (2)     if to the Holders, at the address or facsimile
number listed on Schedule I hereto, or at such other address or facsimile number
as may have been furnished the Company in writing.



          (ii)     Any notice so addressed shall be deemed to be given: if
delivered by hand or facsimile, on the date of such delivery; if mailed by
overnight courier, on the first business day following the date of such mailing;
and if mailed by registered or certified mail, on the third business day after
the date of such mailing.

     (e)       Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, any consents, waivers and
modifications which may hereafter be executed may be reproduced by the Holders
by any photographic, photostatic, microfilm, microcard, miniature photographic
or other similar process and the Holders may destroy any original document so
reproduced. The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Holders in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

     (f)       Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties.

     (g)       Entire Agreement; Amendment and Waiver. This Agreement
constitutes the entire understanding of the parties hereto and supersedes all
prior understanding among such parties. This Agreement may be amended, and the
observance of any term of this Agreement may be waived, with (and only with) the
written consent of the Company and the Holders holding a majority of the then
outstanding Registrable Securities.

     (h)       Severability. In the event that any part or parts of this
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not affect the
remaining provisions of this Agreement which shall remain in full force and
effect.

     (i)       No Third Party Beneficiaries. The parties hereto acknowledge and
agree that there are no intended third party beneficiaries to this Agreement and
no third parties have any rights under or relating to this Agreement

     (j)     Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile), each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

  XO COMMUNICATIONS, INC.



    By: /s/ Gary D. Begeman                              Name:   Gary D. Begeman
    Title:     Senior Vice President, General Counsel

 



--------------------------------------------------------------------------------



 



HIGH RIVER LIMITED PARTNERSHIP

 



By:      /s/ Edward E. Mattner               
       Name:   Edward E. Mattner
       Title:     Authorized Signatory
 

MEADOW WALK LIMITED PARTNERSHIP

 



By:      /s/ Edward E. Mattner               
       Name:   Edward E. Mattner
       Title:     Authorized Signatory

 



--------------------------------------------------------------------------------



 



Schedule I

Holders

Investor Name and Address

High River Limited Partnership
c/o Icahn Associates Corp.
767 Fifth Avenue
Suite 4700
New York, NY 10153

Meadow Walk Limited Partnership
c/o Icahn Associates Corp.
767 Fifth Avenue
Suite 4700
New York, NY 10153

 